DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 34-53 are pending and will be examined on the merits. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 42 contains the trademark/trade names BiTE, DVD-Ig and DART.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the sources of the associated antibody derivatives and, accordingly, the identification/description is indefinite.
For the purposes of compact prosecution, claim 42 will be interpreted as if the trademark names did not occur.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 8-17 of U.S. Patent No. US 11,198,734 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because SEQ ID NO: 1 of the instant application is the same as SEQ ID NO 1 of the ‘734 Patent, SEQ ID NO: 2 of the instant application is the same as SEQ ID NO 2 of the ‘734 Patent, SEQ ID NO: 3 of the instant application is the same as SEQ ID NO 3 of the ‘734 Patent, SEQ ID NO: 4 of the instant application is the same as SEQ ID NO: 4 of the ‘734 Patent.  Regarding claim 34, patented claims 1-3 are drawn to an antibody that binds Axl comprising patented SEQ ID NO: 1, (same as instant SEQ ID NO: 2) coupled with a VL of patented SEQ ID NO: 3 (same as instant SEQ ID NO: 3) or patented SEQ ID NO:4 (same as instant SEQ ID NO: 4).  Regarding claim 35, patented claims 1-3 are drawn to an antibody that binds Axl comprising a VL CDR of patented SEQ ID NO:3 (same as instant SEQ ID NO:3) coupled with a VH of either patented SEQ ID NO: 2 (same as instant SEQ ID NO:2) or patented SEQ ID NO:1 (same as instant SEQ ID NO:1).  Regarding claims 36 and 38, patented claim 1 comprises all possible combinations of VH and VL regions of the instant claims and therefore encompass all combinations of CDRs as well as VH and VL of the instant claims. Regarding claim 37, patented claims 1-3 are drawn toward an antibody that binds Axl and comprises a VH of patented SEQ ID NO: 1 (same as instant SEQ ID NO: 1) or SEQ ID NO: 2 (same as instant SEQ ID NO:2).  Regarding claim 39, patented claims 1-3 are drawn toward an antibody that binds Axl and comprises a VL of patented SEQ ID NO: 3 (same as instant SEQ ID NO: 3) or patented SEQ ID NO: 4 (same as instant SEQ ID NO: 4).  Regarding claim 40, patented claim 4 is drawn to an antibody that binds Axl and comprises: 1) all or a portion of a HC constant region, 2) all or a portion of a LC constant region, 3) a whole antibody or 4) an antigen-binding antibody fragment.  Regarding claim 41, patented claim 5 is drawn to an antibody that binds Axl and is an IgG antibody.  Regarding claim 42, patented claim 5 is drawn to an antibody that binds Axl and comprises all of the antibody fragment subtypes listed in the Markush group of instant claim 42.  Regarding claims 43-44, patented claim 8 is drawn to an immunoconjugate comprising the VH and VL sequences of patented claim 1 (which reads on instant claim 34) wherein said immunoconjugate comprises a detectable label enzyme or toxin.  Regarding claim 45, patented claim 9 is drawn toward an isolated nucleic acid encoding the antibody that binds Axl of patented claim 1; since patented claim 1 encompasses all possible VH and VL combinations identical to those of the instant claims, the nucleic acid encoding the CDRs and VH and VL of the patented claims encompass the nucleic acid encoding the CDRs and VH and VL of the instant claim.  Regarding claim 46, patented claim 10 is drawn to a host cell comprising the nucleic acid of patented claim 9.  Regarding claim 47, patented claim 11 is drawn to a method of producing of producing an antibody or antibody VH or VL domain, the method comprising culturing the host cells of patented claim 10 under conditions for the production antibody or antibody VH or VL domain. Regarding claim 48, patented claim 12 is drawn towards an antibody of patented claim 1 or immunoconjugate thereof and further comprising a pharmaceutically acceptable excipient.  Regarding claims 49-50, patented claim 13 is drawn to a composition of patented claim 12 further comprising an immune checkpoint modulator and/or an anti-tumor antibody specific for a target other than Axl.  Regarding claims 51-52, patented claims 14-17 are drawn to a method of treating a proliferative disease that is cancer in a subject comprising administering an effective amount of the antibody of patented claim 1 or an immunoconjugate thereof to the subject.  Regarding claim 53, patented claim 8 is drawn toward an immunoconjugate comprising patented claim 1, which encompasses instant claim 35, which is conjugated to a detectable label, enzyme or toxin.  

Conclusion
Claims 34-53 are rejected.
The Specification is objected to.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643       

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643